Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-333
                       Lower Tribunal No. 15-25693
                          ________________


                           Lawrence Shapiro,
                                  Appellant,

                                     vs.

                           Leyla Farajzadeh,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Maria Espinosa Dennis, Judge.

      Lawrence J. Shapiro & Associates, P.A., and Lawrence J. Shapiro, for
appellant.

      Richard A. Schurr, P.A., and Richard A. Schurr and Bonnie M. Sack,
for appellee.


Before LOGUE, LINDSEY and HENDON, JJ.

     PER CURIAM.
      Affirmed. See Rose v. Rose, 883 So. 2d 348, 349–50 (Fla. 3d DCA

2004) (“Trial courts have broad discretion in ordering the payment of

temporary fees and costs based upon the parties’ respective need and ability

to pay. In the present case, we find no abuse of discretion in the trial court’s

well-reasoned order which requires the husband to pay the wife’s temporary

attorney’s fees and costs in order to equalize the representation of the

parties.”); Sinclair v. Sinclair, 804 So. 2d 589, 592 (Fla. 2d DCA 2002) (“Our

review reveals that there is competent, substantial evidence supporting the

findings made by the trial court. The trial court is in the best position to weigh

the evidence and to determine the credibility of the witnesses, and it is not

for this court to re-weigh the evidence or to substitute its judgment for that of

the trial court.”).




                                        2